The judgment of the Supreme Court was entered March 10th 1879,
Per Curiam.
In a proceeding for distribution in the Orphans’ Court no one can claim but through the decedent as creditor, legatee or next of kin: McBride’s Appeal, 22 P. E. Smith 480. Legatee or next of kin the appellant did not pretend to be. Creditor he was not. The wrong of which he complains — conceding that it was a wrong — was the act of the accountant for which the estate was not liable. The accountant having received the money for the estate was bound to account for it and could claim no indemnity for his fraud in procuring it, if any such fraud was resorted to. It follows that the appellant could not waive the tort and sue the estate for money had and received — however he might have done so as against the accountant. Of course he could not claim damages as mesne profits accruing to him since the death of the decedent.
Decree affirmed and appeal dismissed at the costs of the appellant.